Form osprtcon
                                    UNITED STATES BANKRUPTCY COURT
                                          Southern District of Alabama

In Re: Brandon Ellard
Debtor
                                                                  Case No.: 18−04971
                                                                  Chapter 7
Terrie S. Owens, As Trustee
     Plaintiff(s)
v.                                                                Adv. Proc. No. 20−01008

Brandon Ellard
     Defendant(s)
                                                                  Judge: HENRY A. CALLAWAY

                               ORDER SETTING SCHEDULING CONFERENCE

     Notice is hereby given that a scheduling conference in the above−styled adversary proceeding is set before the

undersigned bankruptcy judge on:

Date: 3/24/20

Time: 08:30 AM
Location: Courtroom Two, 201 St. Louis Street, Mobile, AL 36602

All parties or their attorneys must attend.

The parties should have their calendars at hand and be prepared to discuss the matters set out in Fed. R. Civ. P.

16(c)(2), including discovery, trial setting, alternative dispute resolution, and consent to the bankruptcy court's

entry of a final order. The parties are excused from preparing a discovery plan under Fed. R. Civ. P.26(f).

Unless otherwise ordered, the parties may not seek discovery from any source until after the pretrial conference,

and responses to any discovery propounded before then are not due until 30 days after the pretrial conference.


Dated: 1/21/20




       Case 20-01008         Doc 7      Filed 01/23/20 Entered 01/23/20 23:45:03                   Desc Imaged
                                        Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                               Southern District of Alabama
Owens, As Trustee,
         Plaintiff                                                                                Adv. Proc. No. 20-01008-HAC
Ellard,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1128-1                  User: kjones                       Page 1 of 1                          Date Rcvd: Jan 21, 2020
                                      Form ID: osprtcon                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 23, 2020.
dft            +Brandon Ellard,   7248 Magnolia Ave.,   Theodore, AL 36582-6158
pla             Terrie S. Owens, As Trustee,   c/o Cloud, Willis & Ellis, LLC,   PO Box 7308,
                 Mobile, AL 36670-0308

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 21, 2020 at the address(es) listed below:
              E.B. Harrison Willis   on behalf of Plaintiff Terrie S. Owens, As Trustee
               hwillis@cloudwillis.com, ebhw@yahoo.com
                                                                                            TOTAL: 1




           Case 20-01008            Doc 7       Filed 01/23/20 Entered 01/23/20 23:45:03                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
